Citation Nr: 0427343	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  02-11 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle injury.

2.  Entitlement to service connection for residuals of a left 
ankle injury.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1976 to January 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied entitlement to the 
benefits currently sought on appeal.  The Board notes that 
the issue of entitlement to service connection for a right 
thumb injury was originally on appeal, but was resolved by 
the RO in a May 2004 rating decision, which granted the 
veteran's claim.  Therefore, that issue is not before the 
Board.


FINDINGS OF FACT

1.  The evidence does not demonstrate that the veteran 
suffers from residuals of a right ankle injury.

2.  Residuals of a left ankle injury have not been medically 
linked to the veteran's active duty service.  


CONCLUSIONS OF LAW

1.  Residuals of a right ankle injury were not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

2.  Residuals of a left ankle injury were not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act 

The United States Court of Appeals for Veterans' Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II) held, in part, that notice under the 
Veterans' Claims Assistance Act (VCAA), as required by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The VCAA was enacted in November 2000.

In the present case, the issue on appeal arises from claims 
for service connection for bilateral ankle disabilities.  In 
this context, the Board notes that a substantially complete 
application was received in September 2001.  In that same 
month, prior to its adjudication of this claim, the AOJ 
provided notice to the claimant regarding the VA's duties to 
notify and to assist.  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for service connection; information and evidence 
that VA would seek to provide; and information and evidence 
that the claimant was expected to provide.  The veteran was 
advised to notify VA of any information or evidence that he 
wished VA to retrieve for him.  Subsequently, in February 
2002, the RO issued a rating decision denying the veteran's 
claims.  He filed a timely appeal and the claims were 
certified to the Board.  In October 2003, the Board remanded 
the case through the Appeals Management Center (AMC) for 
further development.  In March 2004, the AMC further notified 
the veteran of evidence that would serve to support his 
claim, specifying seven particular types of evidence that 
would be helpful.  Additionally, the AMC requested the 
veteran to notify VA of any other evidence or information 
that he thought would support his claims.  It also asked him 
to send in any such evidence that was in his possession.  
Thus, the Board finds that the content and timing of the 
September 2001 and March 2004 notices comport with the 
requirements of § 5103(a) and § 3.159(b).



Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1131.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54. 

The veteran contends that he is entitled to service 
connection for bilateral ankle injuries sustained in separate 
incidents while on active duty.  Service medical records 
reveal that the veteran's May 1976 entrance examination was 
negative for clinical findings referable to the lower 
extremities.  In January 1977, the veteran reported to sick 
call for a twisted left ankle.  There was no swelling, no 
decrease in range of motion, nor any point tenderness.  The 
assessment was a very minimal left ankle sprain, and the 
veteran was released to duty.  

In January 1982, the veteran presented to sick call with 
reports of pain in the left ankle for one week.  The examiner 
noted there was no swelling, no discoloration, nor fluids.  
The veteran was advised to apply heat to the ankle.  A week 
later, he reported left anterior ankle pain, not subsequent 
to an injury.  A click was heard in the joint.  There was no 
swelling or discoloration.  There was good range of motion.  
The examiner noted that he was unable to find justification 
for the veteran's pain.  Upon consultation, the clicking 
noise was able to be reproduced in traction.  X-rays of the 
left ankle revealed no significant abnormalities.  A right 
ankle x-ray was also taken and demonstrated no fracture or 
dislocation.  An impression of joint dysfunction of the left 
ankle was noted.  The veteran was advised to apply heat, take 
aspirin, do isometric exercises, and return to duty.  

In February 1982, the veteran presented with complaints of 
left ankle pain for two days and reported that the pain had 
shifted below the left malleolus.  There was no edema, no 
deformity, nor any discoloration.  The veteran had full range 
of motion, but with pain.  The left ankle was put in a cast 
for two weeks.  

In March 1982, the veteran again reported the presence of 
pain in the left ankle.  No swelling, tenderness, or 
discoloration was noted.  Later the same month, the veteran's 
left ankle was examined again, after having been immobilized 
in the cast without relief of symptoms.  He was noted to have 
good range of motion without crepitus.  There was no edema or 
effusion.  There was no talar tilt nor anterior drawer.  It 
was, however, painful to palpation.  An x-ray of the left 
ankle revealed no significant abnormalities except a small 
bone island in the distal tibia.  A right ankle x-ray was 
also taken at this time.  No significant abnormalities were 
shown.  The veteran was instructed to apply heat to the left 
ankle and soak it.  It was noted he was given a profile.  

In April 1982, the veteran was still experiencing pain in the 
left ankle.  There was an audible click.  He was diagnosed 
with chronic left ankle pain.  A podiatry consult was 
conducted in June 1982.  Results were within normal limits.  
No click was audible.  There was full range of motion.  It 
was noted that there was no crepitus or edema.  In July 1982, 
the veteran's left ankle was further examined.  The examiner 
noted that all past x-rays were negative.  There was no 
history of swelling or erythema.  There was no deformity, nor 
any audible clicks upon examination.  The impression noted 
was normal left ankle. 

In August 1982, the veteran inverted his right ankle while 
playing basketball.  Swelling and tenderness were noted.  X-
rays of the right ankle were negative for a fracture.  The 
impression was right ankle sprain.   Three days later, the 
veteran's right ankle was put in cast to demobilize it.  Two 
weeks after that, the veteran's ankle was examined out of the 
cast.  It was mildly tender to palpation.  There was no edema 
or effusion.  It was mildly tender on range of motion.  The 
impression noted was status post right ankle sprain.

The veteran's December 1982 separation examination is also of 
record.  It is negative for clinical findings referable to 
the ankles.  Lower extremities were evaluated as normal.  It 
was noted that the veteran had no current profiles of record.

In a March 2004 VA examination in conjunction with his claim, 
the veteran denied seeking treatment for either ankle since 
his in-service treatment in 1982.   Both ankles were examined 
at this time.  With respect to the left ankle, the veteran 
reported that the constant pain he now experiences had its 
onset while running in service.  The pain was in the anterior 
and medial malleolus areas.  He denied swelling, use of 
ambulatory aids, and flare-ups.  He reported some clicking in 
the joint.  He further stated he is unable to stand for more 
than one hour, unable to walk more than a mile, and unable to 
run.  With respect to the right ankle, the veteran reported 
that he has no real problem with it except for experiencing 
pain with weather changes.  He denied swelling, clicking, use 
of ambulatory aids, flare-ups, and activity restrictions.  

Upon physical examination, the veteran had 5/5 motor strength 
bilaterally, with flexion, extension, inversion, and 
eversion.  Dorsiflexion for both ankles was 0 to 25 degrees; 
plantar flexion was 0 to 45 degrees.  He had full eversion 
and inversion.  The veteran had pain upon range of motion 
testing for the left ankle, but not for the right ankle.  
There was no diminution on repetitive testing.  There was no 
instability.  The examiner noted there was no DeLuca criteria 
applicable to either ankle.

An x-ray of the left ankle revealed lucency in the medial 
aspect of the talar dome, suggesting possibly an 
osteochondral lesion of the talus.  The joint spaces were not 
narrowed.  There was no evidence of swelling.  An x-ray of 
the right ankle was normal.

The examiner noted the diagnosis for the left ankle as 
chronic left ankle sprain, with no indication of a persistent 
problem between 1982 and 2004.  He did note that the veteran 
apparently had a chronic ankle sprain in 1982.  Referable to 
the right ankle, the examiner noted that there was no 
evidence of a current disability. 

In summary, to establish service connection, there must be 
evidence of a medical nexus between an in-service injury and 
a current disability.  The service medical records 
demonstrate that the veteran had in-service injuries to both 
ankles.  In January 1977, he twisted his left ankle and 
subsequently received treatment for pain from January 1982 to 
July 1982.  In August 1982, the veteran injured his right 
ankle while playing basketball.  The primary issue, 
therefore, is whether there is a current disability in either 
or both of the ankles which can be medically linked to these 
in-service injuries.  

The Board initially notes that, per the veteran's report, 
there is no post-service treatment of either ankle.  The 
March 2004 VA examination conducted in connection with this 
claim represents the only non-service related medical 
evidence before the Board.  That examination demonstrated 
that the veteran had no right ankle disability.  Without a 
current disability, service connection may not be established 
for the right ankle.  The Court has specifically disallowed 
service connection where there is no present disability:  
"[c]ongress specifically limits entitlement for service 
connected disease or injury to cases where such incidents 
have resulted in a disability. . . .  In the absence of proof 
of a present disability there can be no valid claim [for 
service connection]."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Therefore, that claim must be denied.  

Referable to the left ankle, the March 2004 examination 
revealed that the veteran carries a diagnosis of chronic left 
ankle sprain.  Given this current disability and the in-
service injury, the remaining issue is whether there is 
medical evidence of a nexus between the two.  The examiner 
opined that although the veteran apparently had a chronic 
left ankle sprain while in service in 1982, there was no 
evidence that the veteran's current left ankle problem 
persisted between 1982 and 2004.  The veteran's December 1982 
separation examination was negative for any findings 
referable to the lower extremities.  No mention was made of 
the prior ankle injuries.  Furthermore, it was noted that the 
veteran carried no profiles.  There is no evidence of  
treatment for the left ankle after the veteran separated from 
active duty.  Although the veteran was notified of specific 
types of evidence which he could submit in support of his 
claim, no such evidence was received.  Therefore, the Board 
finds the March 2004 VA examination determinative on the 
issue of medical nexus.   That medical evidence, in 
conjunction with the rest of the record, does not establish a 
nexus between the veteran's in-service left ankle sprain and 
his current left ankle pain.  The Board emphasizes that, 
absent evidence to the contrary, the Board is not in a 
position to question the medical opinion of record, nor is it 
able to base a decision on its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  As the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision doe not 
apply.

ORDER

Entitlement to service connection for residuals of right and 
left ankle injuries is denied.

	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



